Case 1:20-cv-03859-RMB-SAK Document 19 Filed 06/04/20 Page 1 of 1 PageID: 275
                                                                                      Ironside Newark
                                                                            110 Edison Place, Suite 302
                                                                            Newark, New Jersey 07102
                                                                  Tel: 973.690.5400 Fax: 973.466.2761
                                                                                   www.rwmlegal.com


                                                  June 4, 2020



VIA ECF
The Honorable Renee Marie Bumb, U.S.D.J.
United States District Court for the District of New Jersey
Mitchell H. Cohen Building & U.S. Courthouse
4th & Cooper Streets
Camden, New Jersey 08101


       Re:     Actelion Pharmaceuticals Ltd., et al., v. MSN Pharmaceuticals Inc., et al.,
               Case No. 1:20-cv-03859 (RMB) (KMW)


Dear Judge Bumb:

       My firm, along with Paul Hastings LLP, represents plaintiffs in the above-captioned
matter. Respectfully enclosed for Your Honor’s consideration is a Stipulation and (Proposed)
Order Dismissing Without Prejudice Aizant Drug Research Solutions Private Limited. If
acceptable to Your Honor, we would appreciate it if you would execute it and have it entered on
the Court’s docket.

       We thank the Court for its consideration of this matter.


                                              Respectfully Submitted,


                                               s/Keith J. Miller
                                               Keith J. Miller, Esq.
                                               Robinson Miller LLC
                                               Ironside Newark
                                               110 Edison Place, Suite 302
                                               Newark, NJ 07102
                                               Tel: 973-690-5400
                                               Email: kmiller@rwmlegal.com
